UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6150


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PETE NOBLE MUHAMMAD, a/k/a Pete Smith, a/k/a Jose,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (2:93-cr-00117-WO-1)


Submitted:   May 26, 2011                     Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pete Noble Muhammad, Appellant Pro Se. Anna Mills Wagoner,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pete   Noble     Muhammad       appeals     the   district          court’s

denial of his motion to terminate his supervised release under

18 U.S.C.A. § 3583(e)(2) (West 2000 & Supp. 2010).                             We have

reviewed the district court’s decision and have found no abuse

of discretion.     See United States v. Pregent, 190 F.3d 279, 282

(4th    Cir.   1999)   (reviewing   district          court’s      termination      of

defendant’s     supervised     release        for     abuse       of    discretion).

Accordingly, we affirm on the reasoning of the district court.

United States v. Muhammad, No. 2:93-cr-00117-WO-1 (M.D.N.C. Jan.

24, 2011).     We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented       in       the    materials

before   the   court   and   argument       would     not   aid    the       decisional

process.



                                                                               AFFIRMED




                                        2